PER CURIAM:

Solicita la peticionaria que reconsidere-mos nuestra resolución de 2 de noviembre de 1954, a virtud de la cual declaramos no haber lugar a la expedición del auto de certiorari por ella interesado.
La cuidadosa lectura que una vez más hemos hecho de su petición nos convence de que nuestra citada resolución estuvo plenamente justificada; y los nuevos argumentos aducidos en la moción de reconsideración que ahora resolvemos dejan de convencernos de que debemos modificar nuestro criterio.
Respecto al alcance de la frase “no ha lugar,” que figura en nuestra aludida resolución de 2 del mes en curso, bastará decir que ella sencillamente significa que menos de tres de los siete jueces que constituyen este Tribunal estuvieron incli-nados a librar el auto, y que en forma alguna revela el cri-terio del Tribunal respecto a los méritos del- caso que ha sido objeto de la petición. Véanse Algarín v. Corte, 59 D.P.R. 856; Pérez v. Corte, 58 D.P.R. 450; Sunal v. Large, 332 U. S. 174, 181; House v. Mayo, 324 U. S. 42, 48; United States v. Carver, 260 U. S. 482, 490; las opiniones del Juez Sr. Frankfurter en los casos de Maryland v. Baltimore Radio Show, 338 U. S. 912, 917; Agoston v. Pennsylvania, 340 U. S. 844; Missouri Pacific Co. v. Group of Institutional Investors, 343 U. S. 982; Rosenberg et al. v. United States, 344 U. S. 889; y la opinión disidente del propio Juez Frankfurter en McAllister v. United States, 348 U. S. 19.

La moción de reconsideración será declarada sin lugar.

El Juez Asociado Sr. Ortiz no intervino.
El Juez Asociado Sr. Belaval concurre en el resultado.